
	
		III
		111th CONGRESS
		2d Session
		S. RES. 483
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2010
			Mr. Voinovich (for
			 himself, Mr. Kerry,
			 Mr. Lugar, Mrs.
			 Shaheen, and Mr. Cardin)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 21, 2010
			 Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Republic of Serbia’s
		  application for European Union membership and recognizing Serbia’s active
		  efforts to integrate into Europe and the global community.
	
	
		Whereas the United States has been a strong supporter of
			 the European Union (EU);
		Whereas the year 2010 marks a full decade of efforts of
			 the Government of Serbia to reintegrate into Europe and the global
			 community;
		Whereas, on November 30, 2009, the EU decided that the
			 citizens of Serbia will be able to travel without visa to the Schengen
			 area permitting the greater integration of Serbia into Europe;
		Whereas a democratically elected Government of Serbia has
			 committed to resolving regional disagreements through diplomacy and the tenets
			 of international law;
		Whereas, on April 29, 2008, the EU and Serbia signed a
			 Stabilization and Association Agreement, which considered the EU’s
			 readiness to integrate Serbia to the fullest extent into the political and
			 economic mainstream of Europe and its status as a potential candidate for EU
			 membership;
		Whereas, on June 21, 2003, the EU stated in the Summit
			 Declaration of the EU-Western Balkans summit at Thessaloniki that the
			 future of the Balkans is within the EU and that the countries of the
			 Western Balkans’ “rapprochement with the EU will go hand in hand with the
			 development of regional co-operation”;
		Whereas the United States Government has supported the
			 diplomatic efforts of the Government of Serbia to reintegrate into the global
			 community, including a visit by Vice President Joseph Biden in May 2009;
			 and
		Whereas the United States Government has long viewed the
			 EU as a source of stabilization, security, and prosperity for all of Europe and
			 the world: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 people of Serbia for furthering their commitment to democracy, free markets,
			 tolerance, nondiscrimination, and the rule of law;
			(2)urges the
			 European Council to adopt in a timely manner a clear position on Serbia’s
			 qualifications as a candidate country;
			(3)welcomes the
			 decision of the democratically elected Government of Serbia to join the NATO
			 Partnership for Peace Program in 2006;
			(4)recognizes the
			 cooperation of the Government of Serbia with the United States Government on
			 issues such as democratization, anti-drug trafficking, anti-terrorism, human
			 rights, regional cooperation, and trade;
			(5)strongly urges
			 the Government of Serbia to intensify efforts to capture and transfer at-large
			 indictees Goran Hadzic and Ratko Mladic to the International Criminal Tribunal
			 for the former Yugoslavia and otherwise to fully cooperate with the Tribunal;
			 and
			(6)encourages the
			 European Union to also remain actively engaged with all countries in the
			 Western Balkans regarding their aspirations for European integration.
			
